EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of August 5,
2003, by and between Jeffrey Stiefler (the “Executive”) and Digital Insight
Corporation, a Delaware corporation (the “Company”).

 

RECITALS

 

The Company desires that the Executive be employed by the Company in the
capacities described below, on the terms and conditions hereinafter set forth,
and the Executive is willing to accept such employment on such terms and
conditions.

 

AGREEMENT

 

The Executive and the Company agree as follows:

 

1.   Duties.

 

1.1   Retention and Board Membership. The Company does hereby hire, engage, and
employ the Executive as its Chief Executive Officer and President, reporting to
the Board of Directors of the Company (the “Board”), and the Executive does
hereby accept and agree to such hiring, engagement, and employment, effective as
of the date mutually agreed to by the Executive and the Company, but in no event
later than September 30, 2003. The Executive shall serve the Company in such
positions and shall have the duties, responsibilities and authorities consistent
with such positions as well as any other reasonable duties determined by the
Board. The Executive shall be appointed as a member and Chairman of the Board by
the Company’s Board, effective upon the execution of this Agreement and shall
serve as such without any compensation other than that provided hereunder for
his services as Chief Executive Officer and President. As long as the Executive
remains employed by the Company under this Agreement, the Board shall use its
reasonable best efforts to see that he is elected as a member of the Board, and
as Chairman of the Board. Upon the Executive’s termination of employment
hereunder, he shall resign from the Board unless requested to continue by a
majority of the other members of the Board.

 

1.2   No Other Employment. During the Executive’s employment by the Company, the
Executive shall devote substantially all of his business time, energy, and skill
to the performance of his duties for the Company.

 

1.3   No Breach of Contract. The Executive hereby represents to the Company that
the execution and delivery of this Agreement by the Executive and the Company
and the performance by the Executive of the Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
or other agreement or policy to which the Executive is a party or otherwise
bound. The Company hereby represents to the Executive that it is authorized to
enter into this Agreement and that the execution and delivery of this Agreement
to the Executive and the employment of the

 

1



--------------------------------------------------------------------------------

     Executive hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any law, agreement or policy by which it is bound.

 

2.   At-Will Employment.

 

       The Executive and the Company agree that Executive’s employment with the
Company is and shall at times during the Executive’s employment hereunder be
“at-will” employment. The Company may terminate the Executive’s employment at
any time for any reason, with or without Cause by providing thirty (30) days’
written notice to the Executive. The Executive may terminate his employment by
the Company by providing thirty (30) days’ written notice to the Company.
Notwithstanding the foregoing, the Company may relieve the Executive of his
duties immediately or at any time during the thirty-day period following the
written termination notice provided by the Company or the Executive hereunder.
No provision of this Agreement shall be construed as conferring upon the
Executive a right to continue as an employee of the Company, and the “at-will”
relationship between the Executive and the Company may not be altered except as
agreed by the Executive and the Company in writing.

 

3.   Compensation.

 

3.1   Base Salary. The Executive’s initial Base Salary shall be at a rate of
$33,333 monthly, paid in accordance with the Company’s regular payroll practices
in effect from time to time, but not less frequently than monthly. The
Executive’s Base Salary shall be reviewed annually and may be adjusted by the
Board of Directors subject to Section 7.2 below. (As used in this Agreement,
“Base Salary” shall mean Base Salary as adjusted from time to time.)

 

3.2   Signing Bonus. The Executive shall be entitled to receive a bonus of
$200,000 as an inducement to and in consideration of his execution of this
Agreement (the “Signing Bonus”). The Signing Bonus shall be paid in a lump sum
payment after August 31, 2003 and before September 30, 2003.

 

3.3   Annual Bonus. While employed hereunder, the Executive shall be considered
for an annual incentive bonus (“Annual Bonus”) that is targeted to be equal to
70% of his annual Base Salary, with a maximum bonus opportunity of 100% of
annual Base Salary, based upon the achievement of performance objectives
established by the Board or the compensation committee of the Board (the
“Compensation Committee”). Notwithstanding the foregoing, for calendar year 2003
the Company agrees to pay the Executive an Annual Bonus of no less than $93,333.

 

3.4   Equity Compensation.

 

  3.4.1   Initial Option Grant. Effective upon the execution of this Agreement,
the Executive shall be granted an option to purchase 675,000 shares of the
Company’s common stock (“Common Stock”).

 

         The per share exercise price of the option granted pursuant to this
Section 3.4.1 shall equal the closing sales price for the Common Stock for the
last trading day

 

2



--------------------------------------------------------------------------------

         prior to the date of grant, as reported in The Wall Street Journal.
Such option shall have a term of ten years and shall vest and become exercisable
subject to the Executive’s continued employment by the Company, as to 25% of the
aggregate number of shares subject to the option on the first the anniversary of
the date of grant and as to the remaining 75% of the shares in monthly
installments of 1/36th each month thereafter. Such option shall be granted as an
inducement to and in consideration of his execution of this Agreement, shall not
be granted under any plan approved by the Company’s stockholders, and shall not
be an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

 

  3.4.2   Subsequent Option Grants. In addition to the stock option grant
provided under Section 3.4.1, the Executive shall be eligible for additional
grants under the Company’s equity award program beginning in March of 2005,
subject to the Executive’s continued employment hereunder.

 

4.   Benefits.

 

4.1   Health and Welfare. While the Executive is employed hereunder, he shall be
entitled to participate in all employee pension and welfare benefit plans and
programs made available to the Company’s senior level executives or to its
employees generally, as such plans or programs may be in effect from time to
time. Notwithstanding the foregoing, subject to the Executive’s satisfaction of
applicable underwriting requirements, the Company shall purchase and pay
premiums on a term life insurance policy on the life of the Executive with a
death benefit of at least $1,500,000.

 

4.2   Reimbursement of Business and Other Expenses; Perquisites

 

  4.2.1   Expense Reimbursement. The Executive is authorized to incur reasonable
expenses in carrying out his duties and responsibilities under this Agreement
and the Company shall promptly reimburse him for all business expenses incurred
in connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s expense reporting policy.

 

  4.2.2   Signing Expenses. The Company shall promptly reimburse the Executive
for his expenses, up to a maximum of $20,000, incurred in negotiating and
documenting this Agreement with the Company.

 

4.3   Vacation. During the Executive’s employment hereunder, the Executive shall
be entitled to up to four (4) weeks paid vacation per year in accordance with
the Company’s vacation policy for its executive officers.

 

4.4   Relocation Expenses. The Executive agrees to establish his principal
residence in the Calabasas, California area within six (6) months after the date
this Agreement is executed. The Company will pay or reimburse the Executive for
all expenses reasonably incurred by the Executive in connection with the
relocation of his residence to the Calabasas area, including for example, the
cost of packing and moving household and personal goods, travel expenses and
interim living expenses during a transition period of

 

3



--------------------------------------------------------------------------------

       up to six (6) months. The Executive shall provide an estimate of such
expenses for advance approval by the Compensation Committee. In addition, the
Company shall pay the normal closing expenses (excluding the purchase price,
mortgage points, property taxes, and insurance) for the acquisition of the new
principal residence. The Executive’s reimbursement of expenses under this
Section 4.4 shall be subject to the Executive’s submission of documentation in
accordance with the Company’s policy for reporting business expenses. The
parties shall cooperate in pursuing payment methods and direct billing
arrangements between the Company and the service providers to maintain a
tax-neutral position for the Executive with respect to the payment of such
expenses, to the extent practicable and as permitted under applicable tax laws.
To the extent that any payments or reimbursements under this Section 4.4 are
taxable income to Executive, the Company shall make additional payments (“Tax
Gross-Up Payments”) to the Executive at the time the Executive pays such taxes
(which may be at the time he pays estimated taxes with respect to such payments
or at the time he files his annual tax return for the year in which such
payments are made) in amounts such that after payment of the incremental federal
and state income taxes (“Taxes”) payable by Executive with respect to the Tax
Gross-Up Payment, there is a sufficient amount to pay the Taxes due with respect
to the payments or reimbursements under this Section 4.4 that are taxable to the
Executive.

 

5.   Death or Disability.

 

5.1   Definition of Disabled and Disability. For purposes of this Agreement, the
terms “Disabled” and “Disability” shall mean the Executive’s inability, because
of physical or mental illness or injury, to perform his customary duties
pursuant to this Agreement, with or without reasonable accommodation, and the
continuation of such disabled condition for a period of one hundred eighty (180)
continuous days as determined by an approved medical doctor. For purposes
hereof, an approved medical doctor shall mean a doctor selected by the Company
and the Executive. If the Company and the Executive cannot agree on a medical
doctor, each shall select a medical doctor and the two doctors shall select a
third who shall be the approved medical doctor for this purpose.

 

5.2   Termination Due to Death or Disability. If the Executive dies or becomes
Disabled while employed hereunder, this Agreement and the Executive’s employment
shall automatically cease and terminate as of the date of the Executive’s death
or the date of Disability (which date shall be determined under Section 5.1
above, and referred to as the “Disability Date”), as the case may be. In the
event of the termination of the Executive’s employment due to his death or
Disability, the Executive (or, in the event of his death, his estate) shall be
entitled to receive:

 

  (i)   a lump sum cash payment, payable within ten (10) business days after the
date of death or the Disability Date, equal to the sum of (A) any accrued but
unpaid Base Salary as of the date of death or the Disability Date, (B) any
earned but unpaid annual incentive bonus in respect of the most recently
completed fiscal year preceding the date of death or the Disability Date, and
(C) the amount of the Executive’s target Annual Bonus for the year containing
the date of death or the

 

4



--------------------------------------------------------------------------------

         Disability Date, determined by the Board in accordance with Section 3.3
but pro-rated through the date of death or the Disability Date; and

 

  (ii)   such employee benefits described in Section 4.1 as the Executive or his
estate may be entitled to hereunder or under the employee benefit plans,
programs and arrangements of the Company.

 

6.   Termination by the Company.

 

6.1   Termination For Cause.

 

  6.1.1   Definition of Termination with Cause. A termination of the Executive’s
employment by the Company for cause (“Cause”) shall mean the termination of the
Executive’s employment by the Board for any of the reasons listed below but,
except in the case of the reason set forth in (v) below, only after written
notice by the Board stating the reason for the proposed termination for Cause
and the Executive’s failure to cure within thirty (30) days of receipt of such
notice:

 

  (i)   any act of misconduct in the performance of the Executive’s duties that
is intended to result in, or does result in, (A) his substantial personal
enrichment, or (B) material injury to the Company;

 

  (ii)   dishonesty by the Executive in the performance of the Executive’s
duties that is intended to result in, or does result in, (A) his substantial
personal enrichment, or (B) material injury to the Company;

 

  (iii)   any willful failure by the Executive to attend to his duties under
this Agreement;

 

  (iv)   any material breach of this Agreement; or

 

  (v)   the Executive’s conviction of or pleading guilty or nolo contendere to
any felony or misdemeanor involving, theft, embezzlement, dishonesty or moral
turpitude.

 

  6.1.2   Entitlements Upon a Termination for Cause. If the Executive’s
employment is terminated for Cause, the termination shall be effective on the
last day of the thirty-day cure period, except in the case of a termination for
the reason described in Section 6.1.1(v), in which case the termination shall be
effective on the date the Company gives the Executive written notice of
termination. In the event of the termination of the Executive’s employment
hereunder due to a termination by the Company for Cause, then the Executive
shall be entitled to receive:

 

  (i)   a lump sum cash payment, payable within ten (10) business days after the
date of termination of the Executive’s employment, equal to the sum of (A) any
accrued but unpaid Base Salary as of the date of such termination and (B) any
earned but unpaid annual incentive bonus in respect of the most recently
completed fiscal year preceding the date of such termination; and

 

5



--------------------------------------------------------------------------------

  (ii)   such employee benefits described in Section 4.1 as the Executive or his
estate may be entitled to hereunder or under the employee benefit plans,
programs and arrangements of the Company.

 

6.2   Termination Without Cause. If the Executive’s employment is terminated by
the Company without Cause, the termination shall be effective on the thirtieth
(30th) day following written notice of such termination to the Executive. In the
event of such termination without Cause, then, subject to the Executive’s
execution of a release in a form acceptable to the Company, the Executive shall
be entitled to:

 

  (i)   a lump sum cash payment, payable within ten (10) business days after the
date of termination of the Executive’s employment, equal to the sum of (A) any
accrued but unpaid Base Salary as of the date of such termination, (B) any
earned but unpaid annual incentive bonus in respect of the most recently
completed fiscal year preceding the date of such termination, and (C) 150% of
the amount of the Executive’s target Annual Bonus for the year containing the
date of such termination;

 

  (ii)   such employee benefits described in Section 4.1 as the Executive or his
estate may be entitled to hereunder or under the employee benefit plans,
programs and arrangements of the Company;

 

  (iii)   a monthly severance payment payable in each of the eighteen (18)
months following the date of termination of the Executive’s employment, the
amount of each such payment to equal the Executive’s monthly Base Salary in
effect immediately prior to such termination;

 

  (iv)   if the Executive elects to continue his medical coverage under COBRA,
reimbursement by the Company of his COBRA costs for a period of up to eighteen
(18) months following the termination of his employment; and

 

  (v)   immediate acceleration of the vesting of all outstanding equity awards,
including, without limitation, stock options and restricted stock, to the
extent, but only to the extent, that such awards would have become vested if the
Executive had continued to be employed by the Company for an additional eighteen
(18) months following the termination of his employment; any such stock options,
to the extent vested, shall continue to be exercisable until the earlier of
their stated terms or one year following the termination of the Executive’s
employment.

 

7.   Termination by the Executive.

 

7.1   Termination Without Good Reason. If the Executive voluntarily terminates
his employment with the Company without Good Reason, the termination shall be
effective at the end of the thirty-day notice period. Upon such termination of
employment without Good Reason, the Executive shall have the same entitlements
as provided in Section 6.1.2 in the case of a termination by the Company for
Cause.

 

6



--------------------------------------------------------------------------------

7.2   Termination With Good Reason.

 

  7.2.1   Definition of Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without the
Executive’s written consent:

 

  (i)   any reduction in the aggregate level of the Executive’s base salary and
target Annual Bonus except a reduction of up to 10% that is applied equally to
all members of the senior executive team;

 

  (ii)   any material reduction in the type or quality of the Executive’s
medical benefits and life insurance coverage;

 

  (iii)   any material reduction in the type or quality of the Executive’s
benefits other than medical benefits or life insurance coverage except a
reduction that is applied equally to all members of the senior executive team;

 

  (iv)   any material reduction in the Executive’s duties, or responsibilities
(including, for example, the Executive directly reporting to anyone other than
the Company’s or its successor entity’s Board of Directors or, in the event of a
Change of Control, the Executive not being offered a position as the highest
executive officer of the successor entity); or

 

  (v)   a requirement that the Executive relocate to a location more than
twenty-five (25) miles from his then current office location;

 

         provided, however, that none of the events specified above shall
constitute Good Reason unless the Executive shall have notified the Company in
writing describing the events which constitute Good Reason and the Company shall
have failed to cure such event within thirty (30) days after the Company’s
receipt of such written notice.

 

  7.2.2   Entitlements Upon a Termination with Good Reason. If the Executive
terminates his employment with Good Reason, the termination shall be effective
at the end of the thirty-day cure period. Upon such termination of his
employment with Good Reason in accordance with Section 7.2.1 hereof, the
Executive shall, subject to the Executive’s execution of a release in a form
acceptable to the Company, have the same entitlements as provided under Section
6.2 for a termination by the Company without Cause.

 

8.   Change of Control Provisions.

 

8.1   Definition of Change of Control Event. For purposes of this Agreement,
“Change of Control Event” shall mean any of the following events:

 

  (i)   a merger or consolidation in which the Company is not the surviving
entity, except for (A) a transaction the principal purpose of which is to change
the state of the Company’s incorporation, or (B) a transaction in which the
Company’s stockholders immediately prior to such merger or

 

7



--------------------------------------------------------------------------------

         consolidation hold (by virtue of securities received in exchange for
their shares in the Company) securities of the surviving entity representing
more than fifty percent (50%) of the total voting power of such entity
immediately after such transaction;

 

  (ii)   the sale, transfer or other disposition of all or substantially all of
the assets of the Company unless the Company’s stockholders immediately prior to
such sale, transfer or other disposition hold (by virtue of securities received
in exchange for their shares in the Company) securities of the purchaser or
other transferee representing more than fifty percent (50%) of the total voting
power of such entity immediately after such transaction;

 

  (iii)   any reverse merger in which the Company is the surviving entity but in
which the Company’s stockholders immediately prior to such merger do not hold
(by virtue of their shares in the Company held immediately prior to such
transaction) securities of the Company representing more than fifty percent
(50%) of the total voting power of the Company immediately after such
transaction;

 

  (iv)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) becoming the
beneficial owner (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; and

 

  (v)   a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
directors as of the effective date of this Agreement or (B) are elected or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

 

8.2   Termination Without Cause or With Good Reason Following a Change of
Control. In the event there is a Change of Control and within one (1) year
thereafter, either the Executive terminates his employment with the Company with
Good Reason or the Company terminates his employment without Cause then, subject
to the Executive’s execution of an effective release in a form acceptable to the
Company, the Executive shall be entitled to the following in lieu of, and not in
addition to, the entitlements described in Section 6.2 and 7.2.2:

 

  (i)   a lump sum cash payment, payable within ten (10) days after the date of
the termination of the Executive’s employment equal to the sum of (A) any
accrued but unpaid Base Salary as of the date of such termination, (B) any
earned but unpaid annual incentive bonus, and (C) 200% of the

 

 

8



--------------------------------------------------------------------------------

         amount of the Executive’s target Annual Bonus for the year containing
the date of such termination;

 

  (ii)   such employee benefits described in Section 4.1 as the Executive or his
estate may be entitled to hereunder or under any employee benefit plans,
programs and arrangements of the Company;

 

  (iii)   a monthly severance payment in each of the twenty four (24) months
following the date of the termination of the Executive’s employment, the amount
of each such payment to equal to Executive’s monthly Base Salary in effect
immediately prior to such termination;

 

  (iv)   if the Executive elects to continue his medical coverage under COBRA,
reimbursement by the Company of his COBRA cost for a period of up to twenty-four
(24) months following the termination of his employment; and

 

  (v)   immediate and full acceleration of the vesting of all outstanding equity
awards, including, without limitation, stock options and restricted stock; any
such stock options shall continue to be exercisable until the earlier of their
stated terms or one year following the termination of the Executive’s
employment.

 

8.3   Section 280G Provisions. Notwithstanding anything contained in this
Agreement to the contrary, to the extent that any payment or distribution of any
type to or for the Executive by the Company, or any subsidiary or affiliate of
the Company, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (including, without limitation, any
accelerated vesting of stock options or restricted stock granted pursuant to
this Agreement or otherwise) (collectively, the “Total Payments”) is or will be
subject to the excise tax (“Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), (or any successor to
such Section), the Company shall pay to the Executive, at the time the Executive
pays any Excise Tax with respect to any of such Total Payments (which may be at
the time the Company withholds Excise Tax from any payments or at the time he
files his annual federal income tax return for a year in which Excise Tax is due
or payable), an additional amount (a “Gross-Up Payment”) which is, after the
imposition of all income, employment, excise and other taxes, penalties and
interest thereon, equal to the sum of (i) the Excise Tax on such Total Payments
plus (ii) any penalty and interest assessments associated with such Excise Tax.
The determination of whether any portion of the Total Payments is subject to an
Excise Tax and, if so, the amount and time of any Gross-Up Payment pursuant to
this Section 8.3 shall be made by an independent auditor (the “Auditor”) jointly
selected by the Executive and the Company and paid by the Company. If the
Executive and the Company cannot agree on the firm to serve as the Auditor, then
they shall each select one accounting firm and those two firms shall jointly
select the accounting firm to serve as the Auditor. Unless the Executive agrees
otherwise in writing, the Auditor shall be a nationally recognized United States
public accounting firm that has not during the two years preceding the date of
its selection, acted in any way on

 

9



--------------------------------------------------------------------------------

       behalf of the Company. The Parties shall cooperate with each other in
connection with any proceeding or claim relating to the existence or amount of
any liability for Excise Tax. All expenses relating to any such proceeding or
claim (including attorneys’ fees and other expenses incurred by the Executive in
connection therewith) shall be paid by the Company promptly upon demand by the
Executive, and any such payment shall be subject to a Gross-Up Payment under
this Section 8.3 in the event that the Executive is subject to Excise Tax on it.

 

9.   Non-Competition.

 

The Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company, the amount of sensitive and confidential information
involved in the discharge of the Executive’s position as Chairman, Chief
Executive Officer and President of the Company, and the harm to the Company that
would result if such knowledge or expertise was disclosed or made available to a
competitor, and accordingly agrees that during the period that he is receiving
payments under this Agreement, he shall not, directly or indirectly in any
manner or capacity (e.g., as an advisor, principal, agent, partner, officer,
director, shareholder, employee, member of any association or otherwise) engage
in, work for, consult, provide advice or assistance or otherwise participate in
any activity which is competitive with the business of the Company. The
Executive further agrees that during such period he will not assist or encourage
any other person in carrying out any activity that would be prohibited by the
foregoing provisions of this Section if such activity were carried out by the
Executive and, in particular, the Executive agrees that he will not induce any
employee of the Company to carry out any such activity; provided, however, that
the “beneficial ownership” by the Executive, either individually or as a member
of a “group,” as such terms are used in Rule 13d of the General Rules and
Regulations under the Exchange Act, of not more than one percent (1%) of the
voting stock of any publicly held corporation shall not be a violation of this
Agreement. It is further expressly agreed that the Company will or would suffer
irreparable injury if the Executive were to compete with the company or any
subsidiary or affiliate of the Company in violation of this Agreement and that
the Company would by reason of such competition be entitled to injunctive relief
in a court of appropriate jurisdiction, and the Executive further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Executive from competing with the Company or any subsidiary or affiliate of
the Company in violation of this Agreement. In the event that the Executive
breaches the provisions of this Section 9, the severance benefits under section
6.2, 7.2.2 or 8.2, whichever is applicable, shall immediately terminate, the
Executive shall cease to be entitled to any additional payments under this
Agreement, and all stock options shall cease to be exercisable.

 

10.   Confidentiality.

 

The Executive agrees to maintain the confidentiality of all confidential and
proprietary information of the Company at all times (both during and after his
employment with the Company) and agrees to enter into the Company’s standard
form of employee

 

10



--------------------------------------------------------------------------------

nondisclosure agreement (“Employee Nondisclosure Agreement”), a copy of which
the Company has previously provided to him.

 

11.   Antisolicitation.

 

The Executive promises and agrees that, for a period of twelve (12) months
following his termination of employment, he will not influence or attempt to
influence suppliers or customers of the Company hereunder, either directly or
indirectly, to divert their business away from the Company to any individual,
partnership, firm, corporation or other entity then in competition with the
Company.

 

12.   Soliciting Employees.

 

The Executive promises and agrees that, for a period of twelve (12) months
following termination of his employment hereunder, he will not directly or
indirectly solicit any person who is then an employee of the Company to leave
the employ of the Company.

 

13.   Cooperation in Litigation.

 

The Executive agrees that he will cooperate with the Company in any litigation
that arises out of events occurring prior to the termination of his employment,
including but not limited to, serving as a witness or consultant and producing
documents and information relevant to the case or helpful to the Company.

 

14.   Indemnification.

 

Indemnification shall be provided to the Executive pursuant to the Company’s
standard form of indemnification agreement (“Indemnification Agreement”), a copy
of which the Company has previously provided to the Executive.

 

15.   Assignment.

 

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder, and;
provided, further, that the Executive may assign his rights to compensation and
benefits by will or by operation of law or pursuant to Section 27.

 

16.   Governing Law.

 

This Agreement and the legal relations hereby created between the parties hereto
shall be governed by and construed under and in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
thereof.

 

11



--------------------------------------------------------------------------------

17.   Entire Agreement.

 

This Agreement, the Employee Nondisclosure Agreement and the Indemnification
Agreement represent the entire agreement of the parties hereto respecting the
matters within its scope and supersede all prior agreements of the parties
hereto on the subject matter hereof. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall he deemed to be merged into this Agreement and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein.

 

18.   Modifications.

 

This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.

 

19.   Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.

 

20.   Number and Gender.

 

Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.

 

21.   Section Headings.

 

The section headings in this Agreement are for the purpose of convenience only
and shall not limit or otherwise affect any of the terms hereof.

 

22.   Resolution of Disputes.

 

Any controversy arising out of or relating to the Executive’s employment, this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, shall be
submitted to arbitration in Los Angeles County, California, in accordance with
the National Rules for the Resolution of Employment Disputes then in effect of
the American Arbitration Association; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the arbitrator deems just and
equitable. Any award or

 

12



--------------------------------------------------------------------------------

relief granted by the arbitrator hereunder shall be final and binding on the
parties hereto and may be enforced by any court of competent jurisdiction.

 

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or the Executive’s employment.

 

The Company and the Executive shall each pay one-half of the costs and expenses
of such arbitration, and each shall separately pay its counsel fees and expenses
unless otherwise provided by law; provided, however, that if the Executive
prevails, he shall be entitled to reasonable attorneys’ fees.

 

23.   Severability.

 

In the event that a court of competent jurisdiction determines that any portion
of this Agreement is in violation of any statute or public policy, then only the
portions of this Agreement which violate such statute or public policy shall be
stricken, and all portions of this Agreement which do not violate any statute or
public policy shall continue in full force and effect. Furthermore, any court
order striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.

 

24.   Notices.

 

All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:

 

  (i)   if to the Company:

 

Digital Insight Corporation

26025 Mureau Road

Calabasas, California 91302

Attention: Chair, Compensation Committee of the Board of Directors

 

  (ii)   if to the Executive:

 

Jeffrey Stiefler

[                            ]

[                            ]

 

Either party may change its address set forth above by written notice given to
the other party in accordance with the foregoing. Any notice shall be effective
when personally delivered, or five (5) business days after being mailed in
accordance with the foregoing.

 

13



--------------------------------------------------------------------------------

25.   Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

26.   Withholding Taxes.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

27.   Beneficiaries.

 

The Executive shall be entitled, to the extent permitted under any applicable
law and to the extent permitted under any benefit plan or program maintained by
the Company, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit hereunder following the Executive’s death by giving the
Company written notice thereof in accordance with the terms of such plan or
program. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 

28.   Director’s and Officer’s Insurance.

 

The Company shall provide reasonable Director’s and Officer’s insurance coverage
for the Executive that is at least as favorable as the insurance coverage
provided to other directors and officers of the Company.

 

29.   Survival.

 

Upon the termination of this Agreement, the provisions of Sections 5, 6, 7, 8,
9, 10, 11, 12, 13, 16, 22, 23, and 24 shall survive.

 

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the date first above written.

 

THE COMPANY

 

Digital Insight Corporation,

a Delaware corporation

By:

 

/s/    JOHN DORMAN        

--------------------------------------------------------------------------------

   

John Dorman

Chairman, President and Chief Executive Officer

THE EXECUTIVE

/s/    JEFFREY STIEFLER        

--------------------------------------------------------------------------------

Jeffrey Stiefler

 

15



--------------------------------------------------------------------------------

DIGITAL INSIGHT CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

 

Special Inducement Grant

 

NOTICE OF STOCK OPTION GRANT

 

Jeffrey Stiefler (the “Optionee”) has been granted a Nonqualified Stock Option
(the “Option”) by the Digital Insight Corporation (the “Company”) to purchase
authorized but unissued or treasury shares (the “Shares”) of the Company’s
common stock (the “Common Stock”). The Option is granted as an inducement to and
in consideration of the Optionee’s agreeing to become an employee and director
of the Company. The Option is not granted under any shareholder-approved plan of
the Company. The Option is subject to the terms and conditions of this Stock
Option Agreement (also referred to as the “Terms”) that follow:

 

Grant Number:        

--------------------------------------------------------------------------------

Date of Grant:  

August 5, 2003

   

--------------------------------------------------------------------------------

Vesting Commencement Date:  

August 5, 2003

   

--------------------------------------------------------------------------------

Exercise Price per Share:1  

$19.27

   

--------------------------------------------------------------------------------

Total Number of Shares Subject to Option:1  

675,000

   

--------------------------------------------------------------------------------

Total Exercise Price:1  

$13,007,250

   

--------------------------------------------------------------------------------

Expiration Date:2  

August 4, 2013

   

--------------------------------------------------------------------------------

Vesting Schedule:  

The Option shall vest and first become exercisable according to the following
vesting schedule, subject to the Optionee’s continuing to be an employee of the
Company on the applicable date:

25% of Total Shares

 

1st anniversary of the Vesting Commencement Date, and

1/48th of Total Shares

 

each month thereafter.1, 2

 

--------------------------------------------------------------------------------

1 Subject to adjustment under Section 12 of the Terms.

 

2 Subject to early termination if the Optionee’s employment terminates or in
certain other circumstances. See Sections 5, 6 and 7 of the Terms for exceptions
and additional details regarding possible early termination of the Option.



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS

 

1. Grant of Option. The Compensation Committee of the Board of Directors of the
Company (the “Committee”) of the Company hereby grants to the Optionee an option
to purchase the number of Shares set forth in the Notice of Grant, at the
exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”), and subject to the terms and conditions set forth herein.

 

2. Exercisability of Option. The Option shall vest and become exercisable during
its term in percentage installments of the aggregate number of Shares of Common
Stock of the Company in accordance with the Vesting Schedule as set forth in the
Notice of Grant and with the provisions of this Stock Option Agreement. The
Option may be exercised only to the extent the Option is exercisable and vested,
and, during the Optionee’s lifetime, only by the Optionee. In no event may the
Optionee exercise the Option after the Expiration Date as provided above.

 

(a) Cumulative Exercisability. To the extent the Optionee does not at the time
of a particular exercise purchase all the Shares that the Optionee may then
exercise, the Optionee has the right cumulatively thereafter to purchase any of
such Shares not so purchased until the Option terminates or expires.

 

(b) No Fractional Shares. Fractional share interests shall be disregarded, but
may be cumulated.

 

3.   Exercise of Option. To the extent exercisable, the Option may be exercised
by the delivery to the Company of an exercise notice in the form attached as
Exhibit A (the “Exercise Notice”) which shall state the election to exercise the
Option, the number of Shares with respect to which the Option is being exercised
(“Exercised Shares”), and such other representations and agreements as may be
required by the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares and the payment or
provision for any applicable employment or other taxes or withholding for taxes
thereon. The Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by the aggregate Exercise
Price and any other payments so required.

 

No Shares shall be issued pursuant to the exercise of the Option unless the
issuance and exercise complies with the requirements relating to the
administration of stock options under U.S. state corporate laws, U.S. federal
and state securities laws, the Internal Revenue Code of 1986, as amended, and
the rules of any stock exchange or quotation system on which the Common Stock is
listed or quoted (“Applicable Law”). Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which the Option is exercised with respect to such Shares.

 

As a condition to the exercise of the Option, the Company may require the
Optionee or other person exercising the Option to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or

 

1



--------------------------------------------------------------------------------

distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.

 

4. Method of Payment of Option. Payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Optionee:

 

  •   by electronic funds transfer, or by check payable to the order of the
Company, in the full amount of the purchase price of the Shares and the amount
required to satisfy all applicable withholding taxes; or

 

  •   by notice and third party payment in such manner as may be authorized by
the Committee under a formal cashless exercise program adopted by the Company;
or

 

  •   by surrender of other Shares which (i) in the case of Shares acquired from
the Company, have been owned by the Optionee for more than six (6) months on the
date of surrender, and (ii) have a Fair Market Value (as such term is defined in
the Digital Insight Corporation 1999 Stock Option Plan as in effect on the Date
of Grant of this Option) on the date of surrender equal to the aggregate
Exercise Price of the Exercised Shares and payment by electronic funds transfer
or check of the amount required to satisfy all applicable withholding taxes.

 

Other payment methods may be permitted only if expressly authorized by the
Committee with respect to the Option.

 

5. Continuance of Employment Required. The vesting schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment and rights and benefits under this Agreement. Partial
service, even if substantial, during any vesting period will not entitle the
Optionee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or service as
provided in Section 6 below.

 

6. Effect of Termination of Employment or Death. For purposes of this Section 6,
“Cause,” “Good Reason,” “Disability” and “Change of Control” shall have the same
meanings that those terms have under Optionee’s employment agreement with the
Company dated August 5, 2003 (the “Employment Agreement”). If the Optionee
ceases to be employed by the Company (including for any parent or any
subsidiary) other than a termination by the Company without Cause or a
termination by Optionee with Good Reason, the Option and all other rights and
benefits under this Agreement terminate except that if the termination was not a
termination for Cause, the Optionee may, at any time within the applicable
period below after the date of such termination (“Severance Date”), exercise the
Option to the extent the Option was exercisable on the Severance Date and does
not otherwise expire or terminate:

 

  •  

Termination by the Company or a subsidiary (other than a Termination for Cause),
voluntary resignation without Good Reason, which includes a

 

2



--------------------------------------------------------------------------------

 

retirement (in either case other than in anticipation of or in connection with a
Termination for Cause) — a period of three (3) months.

 

  •   Disability or death of the Optionee — a period of twelve (12) months.

 

In case of a termination for Cause or a voluntary resignation in anticipation of
or in connection with a termination for Cause, the Option shall terminate
immediately, in its entirety with respect to all shares, whether vested or
unvested, that remain unexercised at the time of termination.

 

In the case of a termination by the Company without Cause or a termination by
the Optionee with Good Reason prior to a Change of Control or more than one year
following a Change of Control, the vesting of the Option shall accelerate on the
Severance Date to the extent, but only to the extent, that the Option would have
become vested if the Optionee had continued to be employed by the Company for an
additional eighteen (18) months, and the Option shall continue to be exercisable
until the earlier of the Expiration Date or the one-year anniversary of the
Severance Date. In the case of a termination by the Company without Cause or a
termination by the Optionee with Good Reason within one year following a Change
of Control, the Option shall be one hundred percent (100%) vested as of the
Severance Date and remain exercisable until the earlier of the Expiration Date
or the one-year anniversary of the Severance Date.

 

7. Change in Subsidiary’s Status; Leaves of Absence. If the Optionee is employed
only by an entity that ceases to be a subsidiary, this event is deemed for
purposes of this Option Agreement to be a Termination of the Optionee’s
employment by the Company (other than a Termination for Cause, voluntary
resignation, or Retirement of the Optionee). Absence from work caused by
military service, authorized sick leave or other leave approved in writing by
the Company or the Committee shall not be considered a termination of employment
by the Company for purposes of Section 6; provided that unless reemployment upon
the expiration of such leave is required by contract or law, such leave is for a
period of not more than ninety (90) days. Vesting of the Option shall continue
during any paid leave of absence, but shall be tolled during any unpaid leave of
absence; provided, in either case, that the Optionee returns to status as an
employee. Unless otherwise provided by the Committee, if the Optionee does not
return to employment following the Optionee’s leave of absence, the Optionee’s
Severance Date shall be deemed to be the date upon which the Company receives
notice from the Optionee to that effect or otherwise determines that the
Optionee will not be returning to employment. As of such Severance Date, the
Option shall be exercisable only to the extent it is vested as of the Severance
Date and only to the extent provided in Section 6 hereof.

 

8. Optionee not a Stockholder. Neither the Optionee nor any other person
entitled to exercise the Option shall have any of the rights or privileges of a
stockholder of the Company as to any Shares of Common Stock until the issuance
and delivery to him or her of a certificate evidencing the Shares registered in
his or her name. No adjustment will be made for dividends or other rights as a
stockholder as to which the record date is prior to such date of delivery.

 

3



--------------------------------------------------------------------------------

9. No Guarantee of Continued Service . The Optionee acknowledges and agrees that
the vesting of the Option pursuant to the Vesting Schedule hereof is earned only
by continuing as an employee at the will of the Company (not through the act of
being hired, being granted this Option or acquiring Shares hereunder). The
Optionee further acknowledges and agrees that this Stock Option Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein:
(a) do not constitute an express or implied promise of continued employment for
the vesting period, for any period, or at all, (b) will not interfere in any way
with the Optionee’s right or the Company’s or any of its subsidiary’s right to
terminate the Optionee’s employment at any time, with or without cause, or for
no reason, (c) will not affect the Optionee’s status as an employee at will, and
(d) will not limit any right the Company may have to increase or decrease the
Optionee’s other compensation.

 

10. Restrictions on Exercise. The Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any Applicable Law.

 

11. Non-Transferability of Option. Except as permitted by the Committee and
Applicable Law, the Option may not be transferred in any manner otherwise than
by will or by the laws of descent or distribution and may be exercised during
the lifetime of the Optionee only by the Optionee. The terms of this Stock
Option Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

12. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization. The number of shares of Common Stock covered by
the Option, as well as the price per share of Common Stock covered by the
Option, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to the Option.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify Optionee as soon as
practicable prior to the effective date of such proposed transaction. The
Committee in its discretion may provide for the Optionee to have the right to

 

4



--------------------------------------------------------------------------------

exercise his Option until ten (10) days prior to such transaction as to all of
the Shares covered thereby, including Shares as to which the Option would not
otherwise be exercisable. To the extent it has not been previously exercised,
the Option will terminate immediately prior to the consummation of such proposed
action.

 

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of assets of the Company,
the Option shall be assumed or an equivalent option or right substituted by the
successor corporation or a parent or subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
Option, the Optionee shall fully vest in and have the right to exercise the
Option as to all of the Shares, including Shares as to which it would not
otherwise be vested or exercisable. If the Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Committee shall notify the Optionee in writing or
electronically that the Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period. For the purposes of this
paragraph, the Option shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share subject to the Option immediately prior to the merger or sale of
assets, the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its parent, the Committee may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share subject to the Option,
to be solely common stock of the successor corporation or its parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the merger or sale of assets.

 

13. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

14. Notices. Any notice to be given shall be in writing and addressed to the
Company at its principal office, to the attention of the Secretary, and to the
Optionee at his address of record as it appears on the Notice of Grant, or at
such other address as either party may hereafter designate in writing to the
other for purposes of notices in respect of the Option. The Optionee agrees to
notify the Company upon any change in the address of record as it appears on the
Notice of Grant.

 

5



--------------------------------------------------------------------------------

15. Effect of Award Agreement. The Stock Option Agreement shall be binding upon
and inure to the benefit of any successor or successors of the Company, except
to the extent the Committee determines otherwise and subject to adjustments
under or pursuant to Section 12 above.

 

16. Entire Agreement; Governing Law. The Employment Agreement and this Stock
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Optionee with respect to the subject
matter hereof, and may not be modified adversely to the Optionee’s interest
except by means of a writing signed by the Company and the Optionee. The
construction, interpretation, performance and enforcement of this Stock Option
Agreement and the Option shall be governed by the internal laws of the State of
California, without regard to conflicts of laws principles thereof.

 

17. Interpretation; Disputes. Any dispute regarding the interpretation of this
Stock Option Agreement shall be submitted by the Optionee or by the Company
forthwith to the Committee which shall review such dispute at its next regular
meeting. The resolution of such a dispute by the Committee shall be final and
binding on all parties. The Optionee hereby agrees to submit any disputes
concerning this Agreement to the Committee and to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under this Stock Option Agreement or the Option, including but not
limited to, questions concerning its vesting, exercise or termination, and the
Optionee’s rights and duties.

 

DIGITAL INSIGHT CORPORATION,

   AGREED AND ACKNOWLEDGED:

a Delaware corporation

           

By: /s/ Elizabeth S.C.S. Murray

   /s/ Jeffrey E. Stiefler

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Its: EVP & CFO

   (Optionee’s Signature)

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

     (City, State, Zip Code)            

--------------------------------------------------------------------------------

     (Address)

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

DIGITAL INSIGHT CORPORATION

 

IRREVOCABLE EXERCISE NOTICE

 

Digital Insight Corporation

26025 Mureau Road

Calabasas, CA 91302

Attention: Stock Plan Manager

 

OPTIONEE’S INFORMATION

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

(Print Name)

   (Sign Name)

Option No.:                                   
                                                

    

Taxpayer ID No.:                                 
                                        

  

Date:                                     
                                        

 

EXERCISE INFORMATION

 

Effective as of today,                             , 20    , the undersigned
(the “Optionee”) hereby elects to exercise the Optionee’s option to purchase the
following shares of Common Stock (the “Shares”) of Digital Insight Corporation
under and pursuant to the Stock Option Agreement dated
                            , 20     (the “Stock Option Agreement”):

 

Date of Grant


--------------------------------------------------------------------------------

  Exercise Price
Per Share


--------------------------------------------------------------------------------

  No. of Shares
Exercised


--------------------------------------------------------------------------------

  Remaining
Shares*


--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

*    If the number of Shares exercised is less than all of the Shares under this
Stock Option Agreement, the Optionee represents that the Optionee will make (and
the Optionee authorizes the Company to likewise make) a notation of the partial
exercise (indicating the number of Shares and date) on the Optionee’s executed
copy of this Stock Option Agreement.

 

TOTAL PURCHASE PRICE

 

The total exercise cost for which the Optionee may purchase the Shares equals A
x B or $                        , where:

 

A =    No. of Shares Exercised:                     , and

 

B =    Exercise price of $                 per Share.

 

 

1



--------------------------------------------------------------------------------

APPLICABLE TAX WITHHOLDING

 

The Optionee agrees to remit payment in full for any applicable withholding or
other employment taxes as soon as the Company informs the Optionee of the amount
of such taxes due and in no event later than the close of business on the
effective date of exercise.

 

REPRESENTATIONS OF OPTIONEE

 

The Optionee acknowledges that Optionee has received, read and understood the
Stock Option Agreement, incorporated herein by this reference, and is bound by
it.

 

RIGHTS AS SHAREHOLDER

 

Until the issuance of Shares (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the optioned Shares, notwithstanding the exercise of the Option.
The Shares shall be issued to the Optionee as soon as practicable after the
Option is exercised. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance, except as provided
in Section 12 of the Stock Option Agreement.

 

TAX CONSULTATION

 

The Optionee understands that the Optionee may incur taxes or otherwise suffer
adverse tax consequences as a result of the Optionee’s purchase or disposition
of the Shares. The Optionee represents that the Optionee has consulted with such
tax and financial consultants the Optionee deems advisable in connection with
the purchase or disposition of the Shares.

 

DELIVERY AND FORM OF PAYMENT

 

The Optionee has enclosed payment in full for the Shares as follows: (check
applicable box)

 

  ¨   by cash payment (electronic funds transfer) in the amount of
$                        .

 

  ¨   by check made payable to “Digital Insight Corporation” in the amount of
$                        .

 

  ¨   if approved by the Committee (such approval to be evidenced by completion
of the confirmation below), by delivery of                          Shares with
a value of $                         per share, or $                         in
the aggregate. (If these shares were acquired from the Company, the Optionee
represents that they have been owned by the Optionee for at least six months.)

 



--------------------------------------------------------------------------------

Committee Authorization Confirmed By:          

--------------------------------------------------------------------------------

   

Name:

Title: General Counsel

   

 

  ¨   by “cashless exercise” through a broker.

 

       Financing for this exercise will be provided by the broker designated
below, who will be forwarding to the Company an amount covering the total
exercise cost and all applicable withholding taxes. The Optionee understands
that this exercise will not be effective and the Shares will not be issued until
the Company has received the full amount payable described above, and all other
conditions of any applicable cashless exercise program have been satisfied.

 

REGISTRATION/DELIVERY INSTRUCTIONS

 

The certificate representing the Shares issuable shall be registered in the
Optionee’s name as follows:

 

Name:                                                                  

 

Address:                                                              

 

City, State & Zip:                                                      

 

Delivery of the Optionee’s stock certificate(s) is to go to: (check applicable
box)

 

¨ Optionee’s address as indicated above.

 

¨ Optionee’s broker at the address indicated below.

 

The Optionee hereby authorizes the Company to forward the Optionee’s stock
certificate(s) and a copy of these irrevocable delivery instructions to the
following:

 

Broker Name:                                       
                                      

 

Address:                                     
                                                 

 

City, State & Zip:                                       
                                

 

My Account Number:                                       
                          

 

2



--------------------------------------------------------------------------------

SHARE REGISTRATION STATUS

 

I understand that the issuance of the shares as to which the Option is exercised
is covered by a current SEC registration on Form S-8. I represent that I have
received and read the Prospectus dated                          ,     , 2003, as
it may be supplemented from time to time.

 

Submitted by:

   Accepted by:       

OPTIONEE:

   DIGITAL INSIGHT CORPORATION:       

--------------------------------------------------------------------------------

   By:                                      
                                             

Signature

          Its:                                      
                                                           
Print Name:                                                                     
      

Address:

   Address:             26025 Mureau Road

--------------------------------------------------------------------------------

          Calabasas, CA 91302

--------------------------------------------------------------------------------

                                                                            Date
Received

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------



FOR COMPANY USE ONLY

 

Aggregate Exercise Price:    $                                   
                 

 

Withholding Amount: $                                                     

 

Total Amount Received:      $                                
                    

 

Receipt Of Funds Confirmed By:

 

DIGITAL INSIGHT CORPORATION

 

By:                                                             

 

Its:                                                             

 

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

DIGITAL INSIGHT CORPORATION

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is effective as of August 5, 2003
by and between Digital Insight Corporation, a Delaware corporation (the
“Company”), and the indemnitee listed on the signature page hereto
(“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and the
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

 

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant increases in the cost of such insurance
and the general reductions in the coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited;

 

WHEREAS, the Company and Indemnitee desire to continue to have in place the
additional protection provided by an indemnification agreement and to provide
indemnification and advancement of expenses to the Indemnitee to the maximum
extent permitted by Delaware law; and

 

WHEREAS, in view of the considerations set forth above, the Company and
Indemnitee desire to amend and restate the Prior Agreement as set forth herein;

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

1. Certain Definitions.

 

(a) “Change in Control” shall mean, and shall be deemed to have occurred if, on
or after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities

 

1



--------------------------------------------------------------------------------

of the Company representing more than 50% of the total voting power represented
by the Company’s then outstanding Voting Securities, (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

(b) “Claim” shall mean with respect to a Covered Event: any threatened, pending
or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other.

 

(c) References to the “Company” shall include, in addition to Digital Insight
Corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Digital Insight
Corporation (or any of its wholly owned subsidiaries) is a party which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(d) “Covered Event” shall mean any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or any subsidiary of the Company, or is or was serving at the request
of the Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise, or by reason
of any action or inaction on the part of Indemnitee while serving in such
capacity.

 

(e) “Expenses” shall mean any and all expenses (including attorneys’ fees and
all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,

 

2



--------------------------------------------------------------------------------

inquiry or investigation), judgments, fines, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld), actually and reasonably incurred,
of any Claim and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.

 

(f) “Expense Advance” shall mean a payment to Indemnitee pursuant to Section 3
of Expenses in advance of the settlement of or final judgment in any action,
suit, proceeding or alternative dispute resolution mechanism, hearing, inquiry
or investigation which constitutes a Claim.

 

(g) “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall not
have otherwise performed services for the Company or Indemnitee within the last
three years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

 

(h) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

 

(i) “Reviewing Party” shall mean, subject to the provisions of Section 2(d), any
person or body appointed by the Board of Directors in accordance with applicable
law to review the Company’s obligations hereunder and under applicable law,
which may include a member or members of the Company’s Board of Directors,
Independent Legal Counsel or any other person or body not a party to the
particular Claim for which Indemnitee is seeking indemnification.

 

(j) “Section” refers to a section of this Agreement unless otherwise indicated.

 

(k) “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

 

2. Indemnification.

 

(a) Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall indemnify Indemnitee for Expenses to the fullest extent
permitted by law if Indemnitee was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any Claim (whether by reason of or arising

 

3



--------------------------------------------------------------------------------

in part out of a Covered Event), including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses.

 

(b) Review of Indemnification Obligations. Notwithstanding the foregoing, in the
event any Reviewing Party shall have determined (in a written opinion, in any
case in which Independent Legal Counsel is the Reviewing Party) that Indemnitee
is not entitled to be indemnified hereunder under applicable law, (i) the
Company shall have no further obligation under Section 2(a) to make any payments
to Indemnitee not made prior to such determination by such Reviewing Party, and
(ii) the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all Expenses theretofore paid in
indemnifying Indemnitee; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee is entitled to be indemnified hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying Indemnitee until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed). Indemnitee’s
obligation to reimburse the Company for any Expenses shall be unsecured and no
interest shall be charged thereon.

 

(c) Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified hereunder in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation seeking an initial determination by the
court or challenging any such determination by such Reviewing Party or any
aspect thereof, including the legal or factual bases therefor, and, subject to
the provisions of Section 15, the Company hereby consents to service of process
and to appear in any such proceeding. Absent such litigation, any determination
by any Reviewing Party shall be conclusive and binding on the Company and
Indemnitee.

 

(d) Selection of Reviewing Party; Change in Control. If there has not been a
Change in Control, any Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control (other than a Change
in Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), any
Reviewing Party with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification of Expenses under this Agreement or any
other agreement or under the Company’s Certificate of Incorporation or Bylaws as
now or hereafter in effect, or under any other applicable law, if desired by
Indemnitee, shall be Independent Legal Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld).
Such counsel, among other things, shall render its written opinion to the
Company and Indemnitee as to whether and to what extent Indemnitee would be
entitled to be indemnified hereunder under applicable law and the Company agrees
to abide by such opinion. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto. Notwithstanding any other provision of this Agreement, the
Company shall not be required to pay Expenses of more than one Independent Legal
Counsel in

 

4



--------------------------------------------------------------------------------

connection with all matters concerning a single Indemnitee, and such Independent
Legal Counsel shall be the Independent Legal Counsel for any or all other
Indemnitees unless (i) the Company otherwise determines or (ii) any Indemnitee
shall provide a written statement setting forth in detail a reasonable objection
to such Independent Legal Counsel representing other Indemnitees.

 

(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 10 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim, Indemnitee
shall be indemnified against all Expenses incurred by Indemnitee in connection
therewith.

 

3. Expense Advances.

 

(a) Obligation to Make Expense Advances. Upon receipt of a written undertaking
by or on behalf of the Indemnitee to repay such amounts if it shall ultimately
be determined that the Indemnitee is not entitled to be indemnified therefor by
the Company, the Company shall make Expense Advances to Indemnitee.

 

(b) Form of Undertaking. Any written undertaking by the Indemnitee to repay any
Expense Advances hereunder shall be unsecured and no interest shall be charged
thereon.

 

(c) Determination of Reasonable Expense Advances. The parties agree that for the
purposes of any Expense Advance for which Indemnitee has made written demand to
the Company in accordance with this Agreement, all Expenses included in such
Expense Advance that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.

 

4. Procedures for Indemnification and Expense Advances.

 

(a) Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by the Company to the Indemnitee pursuant to this Agreement
shall be made to the fullest extent permitted by law as soon as practicable
after written demand by Indemnitee therefor is presented to the Company, but in
no event later than forty-five (45) business days after such written demand by
Indemnitee is presented to the Company, except in the case of Expense Advances,
which shall be made no later than twenty (20) business days after such written
demand by Indemnitee is presented to the Company.

 

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified or Indemnitee’s right to receive Expense
Advances under this Agreement, give the Company notice in writing as soon as
practicable of any Claim made against Indemnitee for which indemnification will
or could be sought under this Agreement. Notice to the Company shall be directed
to the Chief Executive Officer of the Company at the address shown on the
signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee). In addition, Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.

 

5



--------------------------------------------------------------------------------

(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by this Agreement or applicable
law. In addition, neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
this Agreement or applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by any Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder, the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.

 

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies.

 

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to provide indemnification for or make any Expense Advances with respect to the
Expenses of any Claim, the Company, if appropriate, shall be entitled to assume
the defense of such Claim with counsel approved by Indemnitee (which approval
shall not be unreasonably withheld) upon the delivery to Indemnitee of written
notice of the Company’s election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees or expenses of separate counsel subsequently employed by or on behalf
of Indemnitee with respect to the same Claim; provided that, (i) Indemnitee
shall have the right to employ Indemnitee’s separate counsel in any such Claim
at Indemnitee’s expense and (ii) if (A) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not continue to retain such counsel to defend such Claim, then the fees
and expenses of Indemnitee’s separate counsel shall be Expenses for which
Indemnitee may receive indemnification or Expense Advances hereunder.

 

5. Additional Indemnification Rights; Nonexclusivity.

 

(a) Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically

 

6



--------------------------------------------------------------------------------

authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s Bylaws or by statute. In the event of any change
after the date of this Agreement in any applicable law, statute or rule which
expands the right of a Delaware corporation to indemnify a member of its board
of directors or an officer, employee, agent or fiduciary, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors or an officer, employee, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder except as set forth
in Section 10(a) hereof.

 

(b) Nonexclusivity. The indemnification and the payment of Expense Advances
provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company’s Certificate of Incorporation, its
Bylaws, any other agreement, any vote of stockholders or disinterested
directors, the General Corporation Law of the State of Delaware, or otherwise.
The indemnification and the payment of Expense Advances provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though subsequent thereto
Indemnitee may have ceased to serve in such capacity.

 

6. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, Bylaws or otherwise) of the amounts otherwise payable hereunder.

 

7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

 

8. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

 

9. Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries, Indemnitee
shall be covered by such policies in such a manner as to provide Indemnitee the
same rights and benefits as are provided to the most favorably insured of the
Company’s directors, if Indemnitee is a director; or of the Company’s officers,
if Indemnitee is not a director of the Company but is an officer; or of

 

7



--------------------------------------------------------------------------------

the Company’s key employees, agents or fiduciaries, if Indemnitee is not an
officer or director but is a key employee, agent or fiduciary.

 

10. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Excluded Action or Omissions. To indemnify Indemnitee for Expenses resulting
from acts, omissions or transactions for which Indemnitee is prohibited from
receiving indemnification under this Agreement or applicable law; provided,
however, that notwithstanding any limitation set forth in this Section 10(a)
regarding the Company’s obligation to provide indemnification, Indemnitee shall
be entitled under Section 3 to receive Expense Advances hereunder with respect
to any such Claim unless and until a court having jurisdiction over the Claim
shall have made a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee has engaged in acts,
omissions or transactions for which Indemnitee is prohibited from receiving
indemnification under this Agreement or applicable law.

 

(b) Claims Initiated by Indemnitee. To indemnify or make Expense Advances to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, counterclaim or cross claim, except (i) with respect
to actions or proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other agreement or insurance policy
or under the Company’s Certificate of Incorporation or Bylaws now or hereafter
in effect relating to Claims for Covered Events, (ii) in specific cases if the
Board of Directors has approved the initiation or bringing of such Claim, or
(iii) as otherwise required under Section 145 of the Delaware General
Corporation Law, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification or insurance recovery, as the case may be.

 

(c) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by the
Indemnitee with respect to any action instituted (i) by Indemnitee to enforce or
interpret this Agreement, if a court having jurisdiction over such action
determines as provided in Section 13 that each of the material assertions made
by the Indemnitee as a basis for such action was not made in good faith or was
frivolous, or (ii) by or in the name of the Company to enforce or interpret this
Agreement, if a court having jurisdiction over such action determines as
provided in Section 13 that each of the material defenses asserted by Indemnitee
in such action was made in bad faith or was frivolous.

 

(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; provided, however, that
notwithstanding any limitation set forth in this Section 10(d) regarding the
Company’s obligation to provide indemnification, Indemnitee shall be entitled
under Section 3 to receive Expense Advances hereunder with respect to any such
Claim unless and until a court having jurisdiction over the Claim shall have
made a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee has violated said statute.

 

8



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.

 

13. Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnitee under this Agreement or
under any liability insurance policies maintained by the Company to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee with respect to such action
(including without limitation attorneys’ fees), regardless of whether Indemnitee
is ultimately successful in such action, unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances hereunder with respect to such action. In
the event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be indemnified for all Expenses incurred by Indemnitee in
defense of such action (including without limitation costs and expenses incurred
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action a court having jurisdiction over such
action makes a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that each of the material defenses
asserted by Indemnitee in such action was made in bad faith or was frivolous;
provided, however, that until such final judicial determination is made,
Indemnitee shall be entitled under Section 3 to receive payment of Expense
Advances hereunder with respect to such action.

 

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

 

9



--------------------------------------------------------------------------------

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including without
limitation each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

17. Choice of Law. This Agreement, and all rights, remedies, liabilities, powers
and duties of the parties to this Agreement, shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.

 

18. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

 

19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

 

20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

DIGITAL INSIGHT CORPORATION

By:

 

/s/    ELIZABETH MURRAY      

--------------------------------------------------------------------------------

Name:

 

Elizabeth Murray      

--------------------------------------------------------------------------------

Title:

 

EVP & CFO    

--------------------------------------------------------------------------------

 

Address:

Digital Insight Corporation

26025 Mureau Road

Calabasas, California 91302

 

AGREED TO AND ACCEPTED

/s/     JEFFREY E. STIEFLER    

--------------------------------------------------------------------------------

    Jeffrey E. Stiefler

 

11